Case 7:19-cv-11881-VB Document 88 Filed 03/19/21 Page 1 of 4
Case 7:19-cv-11881-VB Document 43-3 Filed 06/01/20 Page 1 of 4

TROY LAW, PLLC

John Troy (JT 0481)

41-25 Kissena Boulevard Suite 103

Flushing, NY 11355

Tel: (718) 762-1324

Attorney for the Plaintiff, proposed FLSA Collective and
potential Rule 23 Class

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK Case No. Hey 11881
x ={PROPCSED}| ORDER

YONG BIAO JI
on his own behalf and on behalf of others similarly
situated

Plaintiff,

Vv. peecensnrna | SIDTORE OTE EA

  
  
   

 

CS
“BMENT
LRCERONIC Ata CLI

rau

ee

£
1

d/b/a Foot Relax Spa Station;
LINDA FOOT RELAX SPA STATION
d/b/a Foot Relax Spa Station;
XIANG MAN ZHANG
a/k/a Ailing Zhang and

KE XUE ZHENG

1
AILY FOOT RELAX STATION INC
j

Defendants.
xX
WHEREAS, Plaintiff and the putative class of individuals having made an application to

 

implement a court-supervised notification to the putative class members under 29 U.S.C. § 216(b),
and;
WHEREAS the Court having read and considered the proposed Notice of Pendency and

Consent to Joinder form and

WHEREAS the Court finding that there exist substantial and sufficient grounds for

entering this Order;

IT IS HEREBY ORDERED that:

1 of 4
Case 7:19-cv-11881-VB Document 88 Filed 03/19/21 Page 2 of 4

Case 7:19-cv-11881-VB Document 43-3 Filed 06/01/20 Page 2 of 4

1.

Within fifteen (15) days after entry of this Order, Defendants shall furnish to

Plaintiff's counsel a Microsoft Excel spreadsheet containing for each current and former non-

exempt and non-managerial employee employed at any time from December 29, 2016 to the

present by Defendants that individual’s

CoB BTA WO re meacg

Pp.

Column A Unique Numerical Identifier,

Column B First Name;

Column C Last Name;

Column D Sex (Male, Female);

Column E Nickname;

Column F Name in Native Language (if applicable);
Column G Position Title

Column H and I Last Known Address with apartment number (if applicable);
Column J City and Zip Code;

Column K Last Known Telephone Number;
Column L Pay/ Day/ Week/ Semi-month/ Month
Column M Start Date;

. Column N End Date;

Column O Last Known Email Address,

Column P Social Media Handles--WhatsApp Username, WeChat ID and/or
FaceBook usernames (if applicable), and

Column Q Work location, if there are more than one location, of ALL current and
former non-exempt and non-managerial employees employed at any time from
December 29, 2016 to the present by:

(1) AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa Station, located at

1793 Central Park Ave, Yonkers NY 10710; and

(2) LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa Station, located at

4.

3185 US-46 #17, Parsippany, NJ 07054;
This mailing list shall be accompanied by an Affidavit from Defendants certifying

that the name list is complete from employment records.

5.

6.

7.

No Defendants or Named Plaintiff shall be included in this list.
This mailing list shall be treated by the Parties as confidential.

It is ordered that the Notice of Pendency and Consent to Joinder shall be

disseminated, in any relevant language, via mail and email, to all members of the collective.

2 of 4
Case 7:19-cv-11881-VB Document 88 Filed 03/19/21 Page 3 of 4
Case 7:19-cv-11881-VB Document 43-3 Filed 06/01/20 Page 3 of 4

8. Notice of Pendency and Consent to Joinder may additionally be disseminated via
text message, or social media messages, chats, or posts, to all members of the collective.

9, A short form of the notice may also be published to social media groups specifically
targeting the Chinese-speaking American immigrant worker community.

10. Relevant languages include English, Chinese language.

11.  Atthe same time that the notice is disseminated by Plaintiff's counsel, Defendants
shall post a copy of the notice, in all relevant languages, in a conspicuous and unobstructed
locations likely to be seen by all currently employed members of the collective, and the notice
shall remain posted throughout the opt-in period, specifically at:

(1) AILY FOOT RELAX STATION INC d/b/a Foot Relax Spa Station, located at
1793 Central Park Ave, Yonkers NY 10710; and

(2) LINDA FOOT RELAX SPA STATION d/b/a Foot Relax Spa Station, located at
3185 US-46 #17, Parsippany, NJ 07054;

14. Additionally, in conjunction with dissemination via mail, email, social media social
media group and individual chat and posts and text message, a web page shall be established
on Plaintiffs’ counsel’s website which allows for electronic submission of the Consent to Join
Form and for potential opt-ins to contact Plaintiffs’ counsel for more information.

15. Within thirty (30) days after receipt of a complete and accurate (with all fields filled
out and with the correct number of persons) Defendants’ Excel spreadsheet, or thirty six (36)
days after the entry of this Order, whichever is later, the Plaintiff or their designated

representatives shall cause a copy of the Notice of Pendency and Consent to Joinder Form via

First Class U.S. Mail and email.

3 of 4

 
Case 7:19-cv-11881-VB Document 88 Filed 03/19/21 Page 4 of 4
Case 7:19-cv-11881-VB Document 43-3 Filed 06/01/20 Page 4 of 4

16. | A Reminder Postcard shall issue via First Class U.S. Mail and email to members of
the Collective who, as of half-way through the completion of the notice period, have not
submitted a completed Consent to Join Form;

17. Plaintiff is authorized to create a website where members of the Collective may
review the Notice and electronically submit a Consent to Join Form.

18. Plaintiffs counsel may re-mail or re-email notice to any putative collective member
whose Notice is returned as undeliverable, with a forwarding address.

19. | The Notice of Pendency and Consent to Joinder shall indicate that opt-in plaintiffs
must consent to join the action within ninety (90) days from the date notice is mailed.

20. Should Defendants fail to furnish a complete Excel list as detailed in Paragraph 5
above OR more than 20% of Notices be returned as undeliverable with no forwarding address,
Plaintiff reserves the right to apply to the Court for permission to cause an abbreviated version
of the Notice of Pendency, to be published in an English, Chinese [language newspaper and in
social media platforms of WhatsApp, WeChat and Facebook at Defendants’ expense for
Defendants’ failure to furnish accurate addresses.

21, The equitable tolling on the statute of limitation on this suit be tolled for 90 days

until the expiration of the Opt-in Period.

The Court approves the form of Notice of Pendency and Consent to Joinder, and finds that the
mailing of such Notice substantially in the manner and form set forth in paragraph 1 of this Order
will constitute the best notice practicable under the circumstances,to. members of the Class. A

copy of the notice will be posted in the agreed upon areas. _

  

BY ORDER OF THE COURT
UNITED STATES DISTRICT COURT 3 ie [z/
SOUTHERN DISTRICT OF NEWG¥ORK. oo L. Brigcetti ttt

ited Ss tates District Judge » ene

SO mn

 

4 of 4
